Citation Nr: 0331647	
Decision Date: 11/14/03    Archive Date: 11/25/03

DOCKET NO.  94-38 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for body aches, 
fatigue, memory loss, hair loss, and cold sweats, as chronic 
disabilities of an undiagnosed illness as a result of service 
in the Southwest Asia theater of operations during the Gulf 
War.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel



REMAND

On August 29, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Obtain the veteran's medical records 
from the VA Medical Centers in Tuscaloosa 
and Montgomery, Alabama, for any 
treatment for body aches, fatigue, memory 
loss, hair loss, cold sweats, and/or 
tinnitus, for the period from February 
2001 to the present.  These records 
should include all notes, discharge 
summaries, consults, vitals, medications, 
lab reports, imaging reports, diet and 
nutrition assessments, procedures, and 
problem lists.

2.  Thereafter, afford the veteran a VA 
internal medicine examination.  The 
claims folder must be made available to 
the examiner for review.  Any tests or 
studies deemed necessary should be done.  

a.  The examiner should note in detail 
all reported symptoms of body aches, 
fatigue, memory loss, hair loss, and/or 
cold sweats.  The examiner should elicit 
details about the onset, frequency, 
duration, and severity of all complaints 
relating to these symptoms and indicate 
what precipitates and what relieves them.  

b.  The examiner should determine if 
there are any objective medical 
indications that the veteran is suffering 
from symptoms of body aches, fatigue, 
memory loss, hair loss, and/or cold 
sweats.

c.  The examiner should specifically 
determine if the veteran's symptoms of 
body aches, fatigue, memory loss, hair 
loss, and/or cold sweats are attributable 
to known diagnostic entities.  If not, 
the examiner should specifically state 
whether he/she is unable to ascribe 
diagnoses to the veteran's symptoms of 
body aches, fatigue, memory loss, hair 
loss, and/or cold sweats.  If any of the 
symptoms cannot be attributed to a 
diagnosed illness, the examiner should 
indicate whether there is affirmative 
evidence that the undiagnosed illness was 
not incurred during active service during 
the Gulf War, or that the undiagnosed 
illness was caused by an intervening 
event that occurred since the veteran's 
departure from service during the Gulf 
War or that the illness was the result of 
abuse of alcohol or drugs.

d.  All opinions expressed should be 
supported by reference to pertinent 
evidence.  If the examiner disagrees with 
any opinions which contradict his or 
hers, the reasons for the disagreement 
should be set forth in detail.

3.  Afford the veteran a VA ear 
examination.  The claims folder must be 
reviewed by the examiner.  Such tests as 
the examiner deems necessary, including 
any audiological testing, should be 
performed and the results of any such 
testing should be associated with the 
claims file.  If the examiner finds that 
it is not feasible to answer a particular 
question or follow a particular 
instruction, he or she should so indicate 
and provide an explanation.

a.  Does the veteran have tinnitus?  If 
so, is it at least as likely as not that 
it is related to any disease or injury, 
including noise exposure, during the 
veteran's active duty, as opposed to any 
non-service noise exposure or other 
cause?

b.  The examiner's review should include 
the veteran's occupational or 
recreational noise exposure history.  All 
opinions expressed should be supported by 
reference to pertinent evidence.  If the 
examiner disagrees with any opinion of 
record, the reasons for the disagreement 
should be explained.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



